Citation Nr: 0903180	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  00-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for generalized arthritis.

2.  Whether new and material evidence has been received to 
reopen service connection for bursitis of the legs and knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
March 1954.

This matter initially arose from a December 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina that inter alia 
denied the veteran's petition to reopen claims for service 
connection for generalized arthritis and bursitis of the legs 
and knees.

In February 2003 the Board of Veterans' Appeals (Board) 
issued a decision denying the claims.  The veteran thereupon 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Veterans Court), which issued an Order in December 2004 that 
vacated the Board's decision in part.  VA appealed to the U.S 
Court of Appeals for the Federal Circuit (Federal Circuit), 
which issued an Order in March 2008 that summarily affirmed 
the ruling of the Veterans Court.

The Board remanded the case in November 2008 for actions in 
compliance with the Order of the Veterans Court.  In this 
decision, the Board vacates its remand order of November 2008 
and dismisses the remaining appeal.


FINDINGS OF FACT

1.  In November 2008, the Board remanded the veteran's 
petition to reopen service connection for generalized 
arthritis and to reopen bursitis of the knees and legs for 
further development.

2.  In December 2008, the Board was notified that the veteran 
had died in December 2005.

3.  Because the veteran died prior to the Board's November 
2008 remand, the November 2008 remand was not in accord with 
due process.

4.  Because the veteran died during the course of the appeal, 
the Board does not have jurisdiction to adjudicate the merits 
of the underlying claims.


CONCLUSIONS OF LAW

1.  The criteria are met for vacating the Board's remand of 
November 25, 2008 regarding the issues of new and material 
evidence to reopen service connection for generalized 
arthritis and to reopen service connection for bursitis of 
the legs and knees.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 20.904 (2008).

2.  Because of the death of the veteran, the Board does not 
have jurisdiction to adjudicate the claims on appeal.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1302 (2008).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATUR AND DISMISSAL

In November 2008, the Board remanded the issues on appeal for 
additional notice under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008), including specifically 
for notice as required by the interpretation of the Veterans 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Although the veteran died on December 2005, the Board did not 
know of the veteran's death until December 2008, which was 
one month after issuance of the November 2008 Board remand.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236. 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the 
death of the veteran in December 2005, in November 2008 the 
Board lacked jurisdiction to adjudicate the reopening issues 
on appeal or to issue the remand order.  Accordingly, the 
November 2008 remand order is hereby VACATED.

Similarly, the Board must dismiss the underlying claims to 
reopen service connection for generalized arthritis and 
bursitis of the knees and legs for lack of jurisdiction.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching the determinations above, the Board intimates no 
opinion as to the merits of the claims on appeal or any 
derivative claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106.


ORDER

The Board's November 25, 2008 remand regarding new and 
material evidence to reopen claims for service connection for 
generalized arthritis and bursitis of the knees and legs is 
vacated. 

The appeal is dismissed. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


